Exhibit 10.3

 

LOGO [g681103exa_pg01.jpg]

 

Commerzbank AG, Breite Str. 25, 40213 Düsseldorf

     Mittelstand

UTi Deutschland GmbH

     Christian Herget Jacqueline Olivier      Postanschrift: Rather Str. 78-80  
   Breite Str. 25, 40213 Düsseldorf 40476 Düsseldorf      Telefon 0211/827-2528
     Fax 069 136-51902      christian.herget@commerzbank.com

February 21, 2014

Waiver Request

Dear Ms. Olivier,

Reference is made to the Agreement Relating to a Credit Facility, dated
January 25/28, 2013 (the “Facility Agreement”) between UTi Deutschland GmbH (the
“Company”) and Commerzbank Aktiengesellschaft (“us”).

For the period beginning on January 31, 2014 and ending on April 15, 2014, we
hereby waive any failure of the Company to be in compliance with the covenants
set forth in clause 5.1 of the Facility Agreement, and with any other provision
of the Facility Agreement as a result of the Company’s failure to be in
compliance with clause 5.1 of the Facility Agreement.

This waiver is subject to the conditions precedent that (i) a waiver in
substantially the form provided herein will also be declared by the holders of
the U.S.$ 150,000,000 4.10% Senior Unsecured Guaranteed Notes, Series A, due
February 1, 2022 and the U.S.$ 50,000,000 3.50% Senior Unsecured Guaranteed
Notes, Series B, due February 1, 2020 under the Note Purchase Agreement dated
January 25, 2013 as the same is amended by First Amendment Agreement, the Second
Amendment Agreement and the Third Amendment Agreement, a draft of which has been
received by us, (ii) waivers in substantially the form provided herein will also
be declared by Royal Bank of Scotland N.V. for its 2011 Facility, Nedbank for
its 2011 Facility, and Bank of the West for its 2011 Facility. These Facilities
are further described in the Global Credit Lines section in Note II of the Form
10-Q Report ended October 31, 2013 for UTi Worldwide Inc., (iii) said waivers
have become effective. This waiver, furthermore, becomes null and void if any
drawdown from any additional secured financing will be used other than to reduce
the outstanding credit lines specified under (ii) on a pro rata basis.

Yours sincerely

Commerzbank AG

 

/s/ Thomas Groth

   

/s/ Christian Herget

 

Thomas Groth

    Christian Herget  

 

Vorsitzender des Aufsichtsrats: Klaus-Peter Müller

Vorstand: Martin Blessing (Vorsitzender), Frank Annuscheil, Markus Beumer,
Stephan Engels, Michael Reuther, Stefan Schmittmann, Martin Zielke

  

Commerzbank Akliengesellshaft, Frankfurt am Main Handelsregister Amlsgericht
Frankfurt am Main, HRB 32000

USt-ldNr.. DE 114 103 514